Order entered October 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00842-CR

                           SAHISHNU SHANMUGAM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-83471-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On September 11, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the trial court’s findings that:

(1) appellant, who filed a pro se notice of appeal, did not appear at the hearing regarding the

record; (2) appellant was represented by retained counsel at trial and did not file an affidavit of

indigence for the appeal, therefore, appellant is not indigent; (3) appellant has not paid for the

clerk’s or reporter’s records; and (4) appellant has abandoned the appeal.

       We will dispose of the appeal in due course.

                                                      /s/   LANA MYERS
                                                            JUSTICE